                           Case 2:20-mj-01780 Document 1 Filed 10/30/20 Page 1 of 6
AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSA Justin Ashenfelter)                                 20-116


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                     Eastern District of Pennsylvania

                  United States of America                                    )
                             v.                                               )
             ANGEL RAFAEL REYES-VALDEZ                                        )    Case No. 20-mj-1780
                                                                              )
                                                                              )
                                                                              )
                                                                              )
                           Defendant(s)


                                                    CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     October 28, 2020                   in the county of             Philadelphia     in the
      Eastern           District of            Pennsylvania           , the defendant(s) violated:
             Code Section                                                             Offense Description
 8 U.S.C. § 1326(a), (b)(2)                        Illegal re-entry into the United States after deportation




          This criminal complaint is based on these facts:
 On October 28, 2020, in Philadelphia, in the Eastern District of Pennsylvania, ANGEL RAFAEL REYES-VALDEZ, an
 alien, native and citizen of the Dominican Republic, was located in the United States without authorization and having
 been previously removed from the United States on January 24, 2007, February 7, 2013, and July 15, 2014, in violation
 of 8 U.S.C. § 1326(a), (b)(2).


          ’
          ✔ Continued on the attached sheet.


                                                                                                     /s/ Thomas R. Darmody
                                                                                                      Complainant’s signature

                                                                                        Deportation Officer Thomas R. Darmody, ICE
                                                                                                       Printed name and title

Sworn to before me and signed in my presence.


Date:             10/30/2020                                                                           /s/ Timothy R. Rice
                                                                                                         Judge’s signature

City and state:                   Philadelphia, Pennsylvania                             Hon. Timothy R. Rice, U.S. Magistrate Judge
                                                                                                       Printed name and title
            Case 2:20-mj-01780 Document 1 Filed 10/30/20 Page 2 of 6

                                                                                 20-mj-1780



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                        AFFIDAVIT

       1.      I, Thomas R. Darmody, am a Deportation Officer (DO) of the Department of

Homeland Security under Immigration and Customs Enforcement (ICE). I have been an

Officer with ICE since June of 2005. As part of my duties I conducted investigations related

to violations of the Immigration and Nationality Act, specifically foreign-born nationals that

have been deported from the United States and subsequently reentered the United States

illegally. I am currently assigned to the ICE Enforcement and Removal Operations (ERO)

Philadelphia, Pennsylvania Field Office (ICE ERO/PHI) and my duties include investigating

violations of Title 8 of the United States Code (“U.S.C”) to include violations of immigration

offenses.

       2.      This affidavit is made in support of a criminal complaint against Angel Rafael

Reyes Valdez (“REYES-VALDEZ”), also known as Angel Reyes Valdez, Abel Alberto

Nunez, Abel Antonio Alberto Nunez, Angel Rafael Reyes Valdez, Angel Rafael Reyes,

Eduar Reyes, Angel R. Reyes Valdez, Eduar Reyes Valdez, Nelson Rodriguez, Nelson Luis

Rodriguez, Angel Valdez, Alberto Abel and Eduar, where there is probable cause to believe

that REYES-VALDEZ, an alien, re-entered the United States after deportation, in violation

of Title 8, United States Code, § 1326(a), (b)(2).

       3.      On October 28, 2020, your affiant encountered REYES-VALDEZ during an

enforcement action near 4243 Hellerman Street, Philadelphia, Pennsylvania 19149. Your

affiant conducted a brief telephonic field interview of REYES-VALDEZ.                REYES-

VALDEZ indicated that he was not a citizen and national of the United States, but that he




                                              1
            Case 2:20-mj-01780 Document 1 Filed 10/30/20 Page 3 of 6

                                                                               20-mj-1780



was a citizen and national of the Dominican Republic, who was present in the United States

without authorization and had been previously removed from the United States.

       4. On October 29, 2010, REYES-VALDEZ’s fingerprints were submitted to the

Department of Justice National Crime Information Center (NCIC) and the Department of

Homeland Security Automated Biometric Identification System (IDENT).               REYES-

VALDEZ’s fingerprints matched to NCIC FBI Number: 619368FC6 and IDENT Fingerprint

Identification Number (FIN): 18521436.

       5.     On October 29, 2020, your affiant conducted a check in NCIC for REYES-

VALDEZ’s criminal history, as well as immigration history. Under the FBI number

provided (619368FC6); it was found that REYES-VALDEZ had previous encounters with

ICE. Further checks in the Enforcement Alien Removal Module (EARM) were conducted

for REYES-VALDEZ’s immigration history in the United States. It was found that REYES-

VALDEZ had been deported from the United States on January 24, 2007, February 7, 2013,

and July 15, 2014.

       6.      On October 29, 2020, your affiant reviewed the official records maintained

by U.S. Citizenship and Immigration Services for the Alien File (A File) pertaining to

REYES-VALDEZ. The A File is numbered 097 698 562. These records are maintained in

the name of “Angel Rafael Reyes Valdez” and contain this individual’s biographical

information, family history, records of encounters with ICE, conviction records, photographs

and fingerprints. Based on the review of these records, your affiant has concluded that it

does in fact pertain to the individual in this matter. The record reflects the following

information relative to this individual:




                                             2
  Case 2:20-mj-01780 Document 1 Filed 10/30/20 Page 4 of 6

                                                                          20-mj-1780



       a.      REYES-VALDEZ is a citizen and national of the Dominican

Republic and not a citizen of the United States.

       b.      REYES-VALDEZ’s date of birth is March 21, 1976 and this affidavit

       and the Complaint to which it is attached correctly reflect REYES-VALDEZ’s

       name.

       c.      On June 9, 2005, REYES-VALDEZ was convicted in the United

       States District Court for the Eastern District of Pennsylvania for violating Title

       21, United States Code, Section 846 (conspiracy to distribute 50 grams or

       more of cocaine base), Title 21, United States Code, Section 841(a)(1)

       (distribution of 50 grams or more of cocaine base, and distribution of heroin),

       and Title 21, United States Code, Section 860 (distribution of heroin within

       1,000 feet of a school). REYES-VALDEZ was sentenced to 30 months’

       imprisonment to be followed by 6 years of supervised release.

        d.     The United States, pursuant to a “Warrant of Deportation/Removal”,

       removed REYES-VALDEZ on or about January 24, 2007, via Justice Prisoner

       Alien Transport flight PTE00533 to the Dominican Republic.

       e.      REYES-VALDEZ re-entered the United States on an unknown date,

       and did so without having obtained the advanced permission of the Attorney

       General of the United States, or his successor, the Secretary of Homeland

       Security, to reapply for admission. On August 9, 2011, REYES-VALDEZ

       was encountered by ICE in Philadelphia, Pennsylvania.




                                      3
Case 2:20-mj-01780 Document 1 Filed 10/30/20 Page 5 of 6

                                                                      20-mj-1780



   f.      On July 11, 2012, REYES-VALDEZ was convicted in the United

   States District Court for the Eastern District of Pennsylvania for violating Title

   8, United States Code, Sections 1326(a) and (b)(2) (reentry of deported alien)

   REYES-VALDEZ was sentenced to 15 months’ imprisonment to be followed

   by 3 years of supervised release.

   g.     The United States, pursuant to a “Warrant of Deportation/Removal”,

   removed REYES-VALDEZ on or about February 7, 2013, via ICE Air flight

   130881 to the Dominican Republic.

   h.     REYES-VALDEZ re-entered the United States on an unknown date,

   and did so without having obtained the advanced permission of the Attorney

   General of the United States, or his successor, the Secretary of Homeland

   Security, to reapply for admission. On September 5, 2013, REYES-VALDEZ

   was encountered by the U.S. Border Patrol near Laredo, Texas.

   i.     On November 7, 2013, REYES-VALDEZ was found to be in violation

   of his supervised release imposed on July 11, 2012 in the United States District

   Court for the Eastern District of Pennsylvania. REYES-VALDEZ was

   sentenced to 10 months’ imprisonment on that violation.

   j.     The United States, pursuant to a “Warrant of Deportation/Removal”,

   removed REYES-VALDEZ on or about July 15, 2014, via an ICE flight to the

   Dominican Republic.

   k.     REYES-VALDEZ re-entered the United States on an unknown date,

   and did so without having obtained the advanced permission of the Attorney




                                  4
            Case 2:20-mj-01780 Document 1 Filed 10/30/20 Page 6 of 6

                                                                                20-mj-1780



               General of the United States, or his successor, the Secretary of Homeland

               Security, to reapply for admission. On October 28, 2020, REYES-VALDEZ

               was encountered by ICE in Philadelphia, Pennsylvania.

       7.      A search of ICE databases revealed that REYES-VALDEZ did not seek

permission of the United States Attorney General, or his successor, the Secretary of the

Department of Homeland Security, to re-enter as required by 8 U.S.C. 1360(d).

       Based on all of the foregoing, your affiant submits that there is probable cause to

conclude that ANGEL RAFAEL REYES-VALDEZ has illegally reentered the United States

after deportation, in violation of Title 8, United States Code, Section 1326(a), (b)(2), and

respectfully requests that the Court issue a warrant ordering his arrest for his commission of

this crime.


                                             /s/ Thomas R. Darmody
                                             Thomas R. Darmody
                                             Deportation Officer
                                             Immigration and Customs Enforcement



SUBSCRIBED TO AND SWORN TO BEFORE ME
THIS 30TH DAY OF OCTOBER, 2020


/s/ Timothy R. Rice
HON. TIMOTHY R. RICE
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF PENNSYLVANIA




                                             5
